                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                             WESTERN DIVISION

 ANGELA JOY JENKINS, J.A.S. ex rel.
 ANGELA JOY JENKINS and PAMELA
 JO DAWSON,

                Plaintiffs,                                 No. C20-4013-LTS

 vs.                                                       MEMORANDUM
                                                         OPINION AND ORDER
 WOODBURY COUNTY, IOWA
 DEPARTMENT OF HUMAN
 SERVICES, MARCHELLE DENKER,
 DAWN BOYLE and SHANE FRISCH,

                Defendants.
                              ___________________________

        This matter is before me pursuant to a motion (Doc. 15) to dismiss filed by
defendant Marchelle Denker and a motion (Doc. 20) to dismiss filed by defendants Dawn
Boyle, the Department of Human Services (DHS) and Shane Frisch (hereinafter the
Department Defendants). Plaintiffs Angela Jenkins and Pamela Dawson did not file a
resistance to the motions to dismiss but filed a motion (Doc. 35) to amend the complaint.
They have also filed a motion (Doc. 27) to appoint counsel.
        In their complaint, plaintiffs state the basis of their claim is “legalized kidnapping,
cruel & unusual punishment, racial discrimination, fraudulent statements, the CPS and
DHS failed to follow their own policies, family law, [] abused their privileges and failure
to protect the family.” Doc. 1 at 3. Plaintiffs’ claim is that:
               this has been on-going, my daughter died instead of placing [J.S.]
        with family members her biological family they denied us to see her to
        explain her mother’s death and lied.

               The shock and actions of these officials left our family in total
        disbelief. Donnelle before she died stated she felt they didn’t want to give
        her daughter back. There was so much hostility, game playing, even in the


       Case 5:20-cv-04013-LTS-KEM Document 41 Filed 03/31/21 Page 1 of 13
       court system. Motions for intervention, motion to add people of interest.
       Family were ignored. None of this was justified.

Doc. 1 at 5.1


                                   I.      BACKGROUND
       On February 28, 2020, plaintiffs filed their complaint (Doc. 1) in the Southern
District of Iowa.2 Jenkins also filed a motion to proceed in forma pauperis. On March
2, 2020, the United States District Judge Rebecca Goodgame Ebinger granted Jenkins’
motion to proceed in forma pauperis.3 Doc. 3. The Clerk of Court for the Southern
District of Iowa then issued a summons packet to the plaintiffs. Doc. 4. Judge Ebinger
did not conduct a review of the case for the purposes of 28 U.S.C. § 1915(e)(2) but,
approximately a week after granting in forma pauperis status, transferred the case to this
court. Doc. 5.
       I typically conduct an initial review of any case in which a plaintiff seeks in forma
pauperis status. If the plaintiff is incarcerated, the authority for that initial review is
predicated on 28 U.S.C. § 1915A. If the plaintiff is not incarcerated, as in this case, the
authority for that initial review is predicated on 28 U.S.C. § 1915(e)(2). See Benter v.
Iowa, Dep’t of Transp., 221 Fed. App’x 471 (8th Cir. 2007) (unpublished). However,


1
 Plaintiffs attached a “Statement of Fact” to the complaint. Doc. 1 at 12. However, that
document does nothing to clarify plaintiffs’ claims.
2
  Although plaintiffs are proceeding pro se, the complaint was signed only by Angela Jenkins.
This is a violation of Federal Rule of Civil Procedure 11(a), which requires each party
proceeding pro se to personally sign all filings. Accordingly, Jenkins is the only plaintiff whose
claims are properly before the court. However, because it does not affect the outcome of the
pending motions I will use “plaintiffs” to refer to the two individuals listed on the complaint.
3
  Both the in forma pauperis motion (Doc. 2), and the order granting it (Doc. 3), refer only to
plaintiff Jenkins. Typically, each pro se plaintiff wishing to proceed in forma pauperis must file
their own motion. Boriboune v. Berge, 391 F.3d 852, 855 (7th Cir. 2004); see also Hagan v.
Rogers, 570 F.3d 146, 155 (3d Cir. 2009). However, the summons issued and served listed as
plaintiffs “Angela Jenkins et al.,” Doc. 4 at 3-4. As with the Rule 11 issue described above, I
will forgo addressing this issue because it does not affect the outcome of this case.

                                                2

      Case 5:20-cv-04013-LTS-KEM Document 41 Filed 03/31/21 Page 2 of 13
because this case had already progressed to a point where plaintiffs had been issued a
summons packet before it was transferred to this court, I did not conduct an initial review.
See Doc. 7. And to avoid confusion due to the transfer, I directed the Clerk’s office to
serve the defendants. Id.
       Defendant Woodbury County filed an answer (Doc. 14) on May 6, 2020. Denker
and the Department Defendants filed their motions (Docs. 15, 20) to dismiss on June 1,
2020. On August 31, 2020, plaintiffs filed several motions, including their first motion
(Doc. 26) to amend and the pending motion (Doc. 27) to appoint counsel. On September
1, 2020, the court denied the motion to amend because plaintiffs failed to provide a copy
of the proposed amended complaint with their motion. Doc. 31. On September 10,
2020, the Department Defendants filed a resistance (Doc. 34) to the motion to appoint
counsel. On September 18, 2020, plaintiffs filed the current motion (Doc. 35) to amend.
On October 5, 2020, Denker filed a resistance (Doc. 37) to the motion to amend.


                              II.    PENDING MOTIONS
A.     Motion to Dismiss Standard
       The Federal Rules of Civil Procedure authorize a pre-answer motion to dismiss
for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).
The Supreme Court has provided the following guidance in considering whether a
pleading properly states a claim:
       Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a
       “short and plain statement of the claim showing that the pleader is entitled
       to relief.” As the Court held in [Bell Atlantic Corp. v. Twombly, 550 U.S.
       544, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007)], the pleading standard Rule
       8 announces does not require “detailed factual allegations,” but it demands
       more than an unadorned, the-defendant-unlawfully-harmed-me accusation.
       Id., at 555, 127 S. Ct. 1955 (citing Papasan v. Allain, 478 U.S. 265, 286,
       106 S. Ct. 2932, 92 L.Ed.2d 209 (1986)). A pleading that offers “labels
       and conclusions” or “a formulaic recitation of the elements of a cause of
       action will not do.” 550 U.S. at 555, 127 S. Ct. 1955. Nor does a


                                             3

     Case 5:20-cv-04013-LTS-KEM Document 41 Filed 03/31/21 Page 3 of 13
      complaint suffice if it tenders “naked assertion[s]” devoid of “further
      factual enhancement.” Id., at 557, 127 S. Ct. 1955.

      To survive a motion to dismiss, a complaint must contain sufficient factual
      matter, accepted as true, to “state a claim to relief that is plausible on its
      face.” Id., at 570, 127 S. Ct. 1955. A claim has facial plausibility when
      the plaintiff pleads factual content that allows the court to draw the
      reasonable inference that the defendant is liable for the misconduct alleged.
      Id., at 556, 127 S. Ct. 1955. The plausibility standard is not akin to a
      “probability requirement,” but it asks for more than a sheer possibility that
      a defendant has acted unlawfully. Ibid. Where a complaint pleads facts
      that are “merely consistent with” a defendant’s liability, it “stops short of
      the line between possibility and plausibility of ‘entitlement to relief.’” Id.
      at 557, 127 S. Ct. 1955 (brackets omitted).

Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009).
      Courts assess “plausibility” by “‘draw[ing] on [their own] judicial experience and
common sense.’” Whitney v. Guys, Inc., 700 F.3d 1118, 1128 (8th Cir. 2012) (quoting
Iqbal, 556 U.S. at 679). Also, courts “‘review the plausibility of the plaintiff's claim as
a whole, not the plausibility of each individual allegation.’” Id. (quoting Zoltek Corp.
v. Structural Polymer Grp., 592 F.3d 893, 896 n.4 (8th Cir. 2010)). While factual
“plausibility” is typically the focus of a Rule 12(b)(6) motion to dismiss, federal courts
may dismiss a claim that lacks a cognizable legal theory. See, e.g., Somers v. Apple,
Inc., 729 F.3d 953, 959 (9th Cir. 2013); Ball v. Famiglio, 726 F.3d 448, 469 (3d Cir.
2013); Commonwealth Prop. Advocates, L.L.C. v. Mortg. Elec. Registration Sys., Inc.,
680 F.3d 1194, 1202 (10th Cir. 2011); accord Target Training Intern., Ltd. v. Lee, 1 F.
Supp. 3d 927 (N.D. Iowa 2014).
      In considering a Rule 12(b)(6) motion to dismiss, ordinarily the court “cannot
consider matters outside the pleadings without converting the motion into a motion for
summary judgment.” McMahon v. Transamerica Life Ins., No. C17-149-LTS, 2018
WL 3381406, at *2 n.2 (N.D. Iowa July 11, 2018); see Fed. R. Civ. P. 12(b)(6). On
the other hand, when a copy of a “written instrument” is attached to a pleading, it is
considered “a part of the pleading for all purposes,” pursuant to Federal Rule of Civil
                                            4

     Case 5:20-cv-04013-LTS-KEM Document 41 Filed 03/31/21 Page 4 of 13
Procedure 10(c). Thus, when the pleadings necessarily embrace certain documents, I
may consider those documents without turning a motion to dismiss into a motion for
summary judgment. Id.
      When a complaint does not state a claim for relief that is plausible on its face, the
court must consider whether it is appropriate to grant the pleader an opportunity to
replead.   The rules of procedure permit a party to respond to a motion to dismiss by
amending the challenged pleading “as a matter of course” within 21 days. See Fed. R.
Civ. P. 15(a)(1)(B).     Thus, when a motion to dismiss highlights deficiencies in a
pleading that can be cured by amendment, the pleader has an automatic opportunity to
do so. When the pleader fails to take advantage of this opportunity, the question of
whether to permit an amendment depends on considerations that include:
      whether the pleader chose to stand on its original pleadings in the face of a
      motion to dismiss that identified the very deficiency upon which the court
      dismissed the complaint; reluctance to allow a pleader to change legal
      theories after a prior dismissal; whether the post-dismissal amendment
      suffers from the same legal or other deficiencies as the dismissed pleading;
      and whether the post-dismissal amendment is otherwise futile.

Meighan v. TransGuard Ins. Co. of Am., 978 F. Supp. 2d 974, 982 (N.D. Iowa 2013).


B.    Motion to Amend
      As noted above, plaintiffs have 21 days to file an amended complaint in response
to a motion to dismiss as a matter of course. Plaintiffs did not file an amended complaint
within 21 days of when the motions to dismiss were filed. Rather, three months after
the motions to dismiss were filed, plaintiffs filed a motion (Doc. 26) to amend along with
a motion (Doc. 29) to extend the deadline to resist the motions to dismiss. On September
1, 2020, the court denied the motion to amend without prejudice because plaintiffs failed
to comply with the Local Rules (see Doc. 31) but, in a separate order (Doc. 33), for
“good cause,” granted plaintiffs until September 18, 2020, to “file any response or
resistance” to the pending motions to dismiss.

                                            5

     Case 5:20-cv-04013-LTS-KEM Document 41 Filed 03/31/21 Page 5 of 13
         On September 18, 2020, plaintiffs filed a document (Doc. 35) captioned as a
motion to amend. Doc. 35. However, once again plaintiffs did not attach a proposed
amended complaint as is required by LR 15. Instead, the only attachment (Doc. 35-1)
appears to be a photocopy of the original complaint filed in the Southern District of Iowa.
The motion itself describes the proposed additions to the existing complaint within the
argument in favor of amendment. In that argument, plaintiffs state that they seek to add
additional plaintiff (Sharon Jenkins-Wells)4 and three new defendants (Tricia DeHarty,
Amy Hennies and Dezirae Pangelina) to the case. The motion states:
         The Plaintiff will prove there was much animosity, bias, and violations
         conducted by these Defendants as well as false reports which were used to
         justify their actions in their official capacity and their Individual. Most of
         the actions and false statements can’t be justified, and acts of malice and
         preferential treatment toward the Foster Mother is inexcusable.

Doc. 35 at 2.
         There is a question about whether the motion to amend is timely, and whether the
order on the motion for extension of time gave plaintiffs additional time to file their
motion to amend as a matter of course. Denker argues that the motion to amend is not
timely. Doc. 37. However, I need not reach that issue because regardless of the extent
to which the court’s order (Doc. 33) granted plaintiffs additional time to file a second
motion to amend, the court’s order (Doc. 31) denying the prior motion to amend
specifically stated that “[p]laintiff’s may file a new motion to amend that complies with
the Local Rules.”
         Local Rule 15 states that plaintiffs “must electronically attach to the motion and
file under the same docket entry the proposed amended or supplemented pleading.” The
Rule goes on to state that “[a]n amended or supplemented pleading, whether filed as a
matter of course pursuant to Federal Rule of Civil Procedure 15(a)(1) or as an electronic
attachment to a motion, must not, except by leave of court, incorporate any prior

4
    Sharon Jenkins-Wells signed the motion to amend. Pamela Jo Dawson did not. Doc. 35 at 4.

                                               6

        Case 5:20-cv-04013-LTS-KEM Document 41 Filed 03/31/21 Page 6 of 13
pleading by reference, but must reproduce the entire new pleading.” Despite being
directed to follow this rule, plaintiffs did not do so. Because plaintiffs failed to comply
with the court’s prior order, and with Local Rule 15, the motion to amend (Doc. 35) will
be denied. See, e.g., Farnsworth v. Kansas City, Mo., 863 F.2d 33, 34 (8th Cir. 1988)
(per curiam) (pro se litigants are not excused from complying with court orders).
         Alternatively, I would deny the motion to amend as futile. See Baptist Health v.
Smith, 477 F.3d 540, 544 (8th Cir. 2007) (describing reasons justifying denial of motion
to amend, including undue delay, bad faith, dilatory motive, repeated failure to cure
deficiencies with prior amendment, undue prejudice to non-moving party, or futility).
Plaintiffs make no specific allegations against the proposed new defendants, nor does the
proposed amendment contain a “short and plain statement of the claim” as required by
Fed. R. Civ. P. 8(a)(2). Rather, as set out above, the motion to amend is a collection of
unspecific, conclusory allegations. Accordingly, plaintiffs’ purported amendment fails
to state a claim for which relief can be granted and is therefore futile. 5


C.     Motions to Dismiss
       In their motions to dismiss, defendants make a variety of arguments. Denker
argues that plaintiffs complaint should be denied pursuant to the Rooker-Feldman
doctrine, that she is not a state actor pursuant to 42 U.S.C. § 1983, she has quasi-judicial
immunity, plaintiffs cannot sustain a claim against her in her official capacity and
plaintiffs complaint fails to state a claim for which relief can be granted. See Doc. 15-
1.   The Department Defendants raise the same issues,6 and additionally argue that
plaintiffs’ claims are barred by the statute of limitations, are barred by the doctrine of


5
  Even if plaintiffs could file an amendment as a matter of course under Fed. R. Civ. P. 15(a)(1),
it would still be subject to dismissal if it does not state a claim pursuant to 28 U.S.C. §
1915(e)(2)(B)(ii) because plaintiffs are proceeding in forma pauperis.
6
  Whereas Denker argued she was not state actor because she is a public defender, DHS argues
it is not a state actor because agencies are not a person within the meaning of § 1983.

                                                7

      Case 5:20-cv-04013-LTS-KEM Document 41 Filed 03/31/21 Page 7 of 13
res judicata, that they are entitled to qualified immunity and to the extent plaintiffs can
make this type of claim, they have named improper defendants.
         Most, if not all, of those arguments are correct.7 Plaintiffs’ complaint (the “State
of Claim” section of which is quoted in its entirety above) makes no specific allegation
against any defendant. Rather, it is a vague and conclusory statement that plaintiffs were
unsatisfied with some type of child custody proceeding. The complaint does not explain
with any specificity who the plaintiffs are in relation to the child custody case at issue,
the facts of that child custody case or how the individual defendants were involved in it.
More importantly, the complaint does not allege any facts explaining how any of the
defendants engaged in “cruel and unusual punishment,” “racial discrimination” or
violated plaintiffs due process rights, the constitutional violations alleged by plaintiffs. 8
Accordingly, under the Iqbal standard set about above, plaintiffs’ complaint cannot
survive summary dismissal because they have failed to allege facts giving rise to any
plausible claims against defendants.
         Second, “[t]he Rooker–Feldman doctrine provides that, with the exception of
habeas corpus petitions, lower federal courts lack subject matter jurisdiction over
challenges to state court judgments.” Ballinger v. Culotta, 322 F.3d 546, 548 (8th Cir.
2003) (internal citations omitted); see also Exxon Mobil Corp. v. Saudi Basic Indus.
Corp, 544 U.S. 280, 283–84 (2005). Accordingly, unless the state court decision related




7
    And, as noted above, are unresisted.
8
  In fact, but for context provided by documents embraced by the motions to dismiss (Docs. 18,
22), I would be in the dark about the actual issue in this case. Based on those documents, which
are all sealed court records, the following seems to be a basic statement of the facts: Jenkins is
the biological grandmother of a child, J.S., who the Iowa state courts determined to be a child
in need of assistance. J.S.’s biological mother is deceased and her biological father’s parental
rights were terminated. The Iowa state court did not place J.S. in Jenkins’ custody, finding it
was not in J.S.’s best interest. J.S. was ultimately adopted and is no longer within the jurisdiction
of the Iowa state courts. Defendants were individuals and agencies involved in the proceedings
related to J.S.

                                                 8

        Case 5:20-cv-04013-LTS-KEM Document 41 Filed 03/31/21 Page 8 of 13
has been invalidated, the federal court cannot act as ‘super’ appeals court. As one federal
district court stated in a similar case:
       Plaintiff’s claims are not cognizable under § 1983. In essence what
       [plaintiff] is seeking is the modification or overturning of the state court
       order deciding the issue of custody and child support. Other than the United
       States Supreme Court, federal courts are without jurisdiction to adjudicate
       claims which seek review of a state decision on the ground that the decision
       violated the federal constitutional rights of one of the parties. See District
       of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482–86, 103 S.
       Ct. 1303, 75 L. Ed.2d 206 (1983); Atlantic Coast Line R.R. v. Brotherhood
       of Locomotive Eng’rs, 398 U.S. 281, 296, 90 S. Ct. 1739, 26 L.Ed.2d 234
       (1970); Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S. Ct. 149, 68 L.
       Ed. 362 (1923). See also Charchenko v. City of Stillwater, 47 F.3d 981,
       983 (8th Cir. 1995); Kahn v. Kahn, 21 F.3d 859, 861 (8th Cir. 1994).

       Furthermore, domestic relations law is governed by state law and state
       institutions. Principles of federalism preclude federal court challenges to
       state court orders in child custody and child support matters. See e.g.,
       Hisquierdo v. Hisquierdo, 439 U.S. 572, 581, 99 S. Ct. 802, 59 L. Ed.2d
       1 (1979); Roman–Nose v. N.M. Dep’t of Human Services, 967 F.2d 435,
       437 (10th Cir. 1992) (federal action alleging constitutional infirmity in state
       parental-rights proceeding could not be maintained under § 1983).

Owens v. Welch, Civil No. 09-2011, 2009 WL 1203716, at *3 (W.D. Ark. 2009)
(unpublished).
       It is not impossible for a parent to allege a plausible claim under 42 U.S.C. § 1983
related to some aspect of a state court child custody case.9 See Webb as next friend of



9
  Obviously, the plaintiffs in this case are not J.S.’ parents and, as noted by the Department
Defendants, grandparents generally lack enforceable rights under 42 U.S.C. § 1983. Doc. 20-
1 at 16-17. The Eighth Circuit has stated:
       We do not believe that the drafters of the Fourteenth Amendment intended to
       protect from government interference every conceivable family relationship, no
       matter how far removed. Further, it is illogical to believe that federal law requires
       that money be paid to a grandmother whose grandchild is injured by the state.



                                                9

      Case 5:20-cv-04013-LTS-KEM Document 41 Filed 03/31/21 Page 9 of 13
K. S. v. Smith, 936 F.3d 808, 811 (8th Cir. 2019) (finding in part that the Rooker-
Feldman doctrine did not bar a parent’s claim that a social workers’ seizure of their
children, based on false statements, violated the constitution when the state court case
had been dismissed without an adjudication on the merits); see also Riehm v. Engelking,
538 F.3d 952, 965 (8th Cir. 2008). However, in Webb, the Eighth Circuit noted that
“[a]n important consideration for a court confronted with the issue of whether Rooker-
Feldman applies is to analyze ‘the effect the requested federal relief would have on the
state court judgment.’ See Simes v. Huckabee, 354 F.3d 823, 827 (8th Cir. 2004).”
Webb, 936 F.3d at 816. Based on the information contained in the documents embraced
by the motions to dismiss, issues related to J.S. have reached final judgment in the Iowa
state court. In their request for relief, plaintiffs specifically request, “we … want the
child [J.S.] returned to her family.” Doc. 1 at 10. That relief, if granted, would
invalidate the state court judgments. Accordingly, plaintiffs’ claims are prohibited by
the Rooker-Feldman doctrine.
       Relatedly, plaintiffs’ claims are prohibited by the doctrine of res judicata. In a
similar case that arose in this court, parents whose parental rights were terminated by
the Iowa state court filed a 42 U.S.C. § 1983 complaint alleging that the termination
violated their constitutional rights. This court granted the state defendants’ motion to
dismiss on res judicata grounds. The Eighth Circuit affirmed, stating:
       it is apparent that the parties to the termination proceedings in the Iowa state
       courts and the § 1983 action are identical. Donna Jean and Kester Gene
       Robbins resisted termination of their parental rights in the Iowa state courts
       and presently complain that their civil rights were violated by the
       termination. It is equally apparent that the causes of action in each
       proceeding are the same. Appellants argued in state court as they do here
       that their parental rights were unjustly and unconstitutionally terminated.

       Protecting familial relationships does not necessarily entail compensating relatives
       who suffer a loss as a result of wrongful state conduct...

Harpole v. Arkansas Dep't of Human Servs., 820 F.2d 923, 928 (8th Cir. 1987). Thus, there is
no indication that plaintiffs would have standing to bring these claims, even if properly pleaded.
                                               10

     Case 5:20-cv-04013-LTS-KEM Document 41 Filed 03/31/21 Page 10 of 13
       Thus their § 1983 action is based on the same nucleus of operative fact
       before the Iowa courts. Appellants had the opportunity to raise these issues
       before the Iowa Supreme Court and having failed to do so cannot now
       attempt to circumvent the doctrine of claim preclusion by merely alleging a
       different theory of recovery where the actions arise out of the same
       transaction. Gatzemeyer v. Vogel, 589 F.2d 360 (8th Cir. 1978).

Robbins v. Dist. Ct. of Worth Cty., Iowa, 592 F.2d 1015, 1018 (8th Cir. 1979). In this
case, the documents filed by defendant Denker show that Jenkins filed a motion to
intervene in the state court case, raising these same claims, and the motion was considered
and denied by the Iowa state courts. See Doc. 18 at 18-20. Accordingly, Jenkins’ claims
are barred by the doctrine of res judicata.
       Additionally, all of the defendants are immune from suit.            Denker was an
appointed attorney in the Iowa state court process related to J.S. For purposes of § 1983,
the Supreme Court has held that “a public defender does not act under color of state law
when performing a lawyer’s traditional functions as counsel to a defendant in a criminal
proceeding.” Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981). See also Myers v. Vogal,
960 F.2d 750, 750 (8th Cir. 1992) (stating that attorneys who represented plaintiff,
“whether appointed or retained, did not act under color of state law and, thus, are not
subject to suit under section 1983”); and Rogers v. Bruntrager, 841 F.2d 853, 856 (8th
Cir. 1988) (“[p]ublic defenders do not act under color of state law for purposes of 42
U.S.C. § 1983 when performing the traditional functions of defense counsel”). In
relation to J.S.’ case, there is no indication Denker was doing anything other than
traditional functions of an appointed attorney. Accordingly, she is immune from suit.
       DHS, as a state agency, is not a proper § 1983 defendant. In Will v. Michigan
Dept. of State Police, the Supreme Court ruled “that a State is not a person within the
meaning of § 1983.” 491 U.S. 58, 63 (1989).10 See also Owens v. Scott Cty. Jail, 328


10
  Municipalities may be found liable in a § 1983 case under limited circumstances, pursuant to
the rational articulated in Monell v. Department of Social Servs. of New York, 436 U.S. 658
(1978). See Szabla v. City of Brooklyn Park, Minn., 486 F.3d 385, 389 (8th Cir. 2007).

                                              11

     Case 5:20-cv-04013-LTS-KEM Document 41 Filed 03/31/21 Page 11 of 13
F.3d 1026, 1027 (8th Cir. 2003) (stating that “county jails are not legal entities amenable
to suit”); Ketchum v. City of West Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992)
(stating that “departments or subdivisions” of local government are not “juridical entities
suable as such”); and De La Garza v. Kandiyohi Cty. Jail, 18 Fed. Appx. 436, 437 (8th
Cir. 2001) (affirming district court dismissal of county jail and sheriff’s department as
parties because they were not suable entities). Thus, plaintiffs’ claims against DHS fail
as a matter of law.11
       Finally, the individual defendants in their official capacities are immune from suit.
See Will, 491 U.S. at 71. Additionally, as social workers involved in a child protective
action, Boyle and Frisch are entitled to immunity. Thomason v. SCAN Volunteer Servs.,
Inc., 85 F.3d 1365, 1373 (8th Cir. 1996) (social workers involved in bringing a child
abuse case are protected by prosecutorial immunity and social workers involved in
testifying in a child abuse case are protected by absolute witness immunity).
       For all of the reasons described above, defendants’ motions to dismiss (Docs. 15,
20) will be granted. I need not consider defendants’ remaining arguments.




11
   Woodbury County, Iowa, is listed as a defendant. The County was served, filed an answer
(Doc. 14) and did not file a motion to dismiss. However, the section of plaintiffs’ complaint
entitled “The Defendants” does not list Woodbury County as a defendant and it is unclear
whether plaintiffs intended to sue the County separately or believed the County was connected
to the DHS defendant. Regardless, any claim against Woodbury County fails as a matter of law
because the County is not a person within the meaning of § 1983. As such, the claims against
Woodbury County are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

                                             12

     Case 5:20-cv-04013-LTS-KEM Document 41 Filed 03/31/21 Page 12 of 13
                           III.      CONCLUSION
 For the reasons set forth herein:
 1.    Plaintiffs’ motion to amend (Doc. 35) is denied.
 2.    Denker’s motion to dismiss (Doc. 15) is granted.
 3.    The Department Defendants’ motion to dismiss (Doc. 20) is granted.
 4.    Plaintiffs’ claims against Woodbury County are dismissed pursuant to 28
       U.S.C. § 1915(e)(2)(B)(ii).
 5.    Plaintiffs’ motion to appoint counsel (Doc. 27) is denied as moot.
 6.    Because this order disposes of all claims, this action is dismissed and the
       Clerk of Court shall close this case.


       IT IS SO ORDERED.
       DATED this 31st day of March, 2021.




                                            __________________________
                                            Leonard T. Strand, Chief Judge




                                       13

Case 5:20-cv-04013-LTS-KEM Document 41 Filed 03/31/21 Page 13 of 13
